IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


MOUNT AIRY # 1, LLC                      : No. 83 EM 2017
                                         :
            v.                           :
                                         :
PENNSYLVANIA DEPARTMENT OF               :
REVENUE AND EILEEN MCNULTY, IN           :
HER OFFICIAL CAPACITY AS ACTING          :
SECRETARY OF THE PENNSYLVANIA            :
DEPARTMENT OF REVENUE                    :
                                         :
PETITION OF: CITY OF PHILADELPHIA        :

                                     ORDER


PER CURIAM

      AND NOW, this 1st day of September, 2017, the Application to Intervene is

DENIED, and the Application to Re-Open and Clarify is DISMISSED.